Citation Nr: 1609449	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-09 430 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for Barrett's esophagus.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected traumatic brain injury (TBI).

4.  Entitlement to a rating in excess of 10 percent for limited flexion of the right hip.

5.  Entitlement to a rating in excess of 10 percent for limited extension of the right hip.

6.  Entitlement to a compensable rating for limited abduction of the right hip.

7.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the cervical spine.
8.  Entitlement to a rating in excess of 10 percent for left carpal tunnel syndrome.

9.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome.

10.  Entitlement to a compensable rating for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Attorney Mary Long


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July to November 1989, August to December 1991, October 2002 to August 2003, and March 2006 to July 2007, with additional National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2012 and March 2013 rating decisions by the Muskogee, Oklahoma RO.  In December 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 30 day abeyance period for the submission of additional evidence; additional evidence was received with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.

The issues seeking increased ratings for right hip motion limitations, cervical spine DJD, left and right carpal tunnel syndrome, and IBS; and service connection for Barrett's esophagus (on de novo review) and asthma are being REMANDED to the AOJ.  VA will notify the appellant if action is required.


FINDINGS OF FACT

1.  An unappealed November 2007 rating decision denied the Veteran service connection for Barrett's esophagus, based essentially on findings that it pre-existed service and was not aggravated beyond normal progression therein.

2.  Evidence received since the November 2007 rating decision includes a medical opinion that the Barrett's esophagus changes were caused by the Veteran's service; relates to an unestablished fact necessary to substantiate the claim of service connection for Barrett's esophagus; and raises a reasonable possibility of substantiating such claim.

3.  OSA was not manifested in service, and is not shown to be related to the Veteran's service or to have been caused or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for Barrett's esophagus may be reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for OSA, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in July 2010 and December 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  During the December 2015 videoconference hearing, the undersigned advised the Veteran of what is still needed to substantiate his claim of service connection for sleep apnea (evidence of a nexus between such disability and his service/service-connected disabilities); his testimony reflects that he is aware of is needed to substantiate the claim.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in August 2010 and January 2013, which the Board finds to (cumulatively) be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  

Inasmuch as this decision reopens the claim of service connection for Barrett's esophagus, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.



Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

New and material evidence to reopen a claim of service connection for Barrett's esophagus

A November 2007 rating decision denied the Veteran service connection for Barrett's esophagus, based essentially on findings that it pre-existed service and was not aggravated beyond normal progression therein.  He was informed of, and did not appeal, that decision, or submit new and material evidence within the following year, and it became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding opening".  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The pertinent evidence of record at the time of the November 2007 rating decision included the Veteran's service treatment records (STRs), an October 2007 VA examination report, VA treatment records, and the Veteran's statements.

Evidence received since the November 2007 rating decision includes VA and private treatment records, a December 2011 private examination, a report of a January 2013 VA examination report, and statements and hearing testimony from the Veteran.

The evidence received since the November 2007 rating decision was not before agency decision-makers at that time, is new, and directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for Barrett's esophagus (the medical evidence indicates that the disability is related to the Veteran's service).  Specifically, on December 2011 examination, Dr. Ellis opined that the Veteran's significant stresses in war conditions and the explosions disrupted the normal peristalsis of the esophagus and stomach, causing regurgitation of stomach acid, and the continued regurgitation of acid caused the Barrett's esophagus changes.  Consequently, particularly in light of the "low threshold" standard endorsed by the Court in Shade, the Board finds that the evidence is both new and material, and that the claim of service connection for Barrett's esophagus must be reopened.  De novo consideration of the claim is addressed in the remand below.

Service connection for OSA

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disability, there must be evidence of:  (1) a current disability for which service connection is claimed; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current claimed disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability first diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

The Veteran's primary theory of entitlement to the benefit sought is essentially one of secondary service connection; he alleges that he has OSA secondary to his service-connected TBI.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis regarding sleep apnea.  On July 2003 post-deployment health assessment, he reported that during his January to July 2003 deployment he developed symptoms including chronic cough, still feeling tired after sleeping, and frequent indigestion; he did not report sleep apnea or symptoms thereof.

On May 2010 sleep study, the Veteran reported moderate excessive daytime sleepiness, snoring, and witnessed apneas.  The impressions included severe OSA syndrome with a significant REM-related component, snoring, and sleep onset delay.

In a July 2010 statement, the Veteran's wife stated that she first met the Veteran after his return from a tour of duty overseas in 2007.  She stated that he has had severe difficulty sleeping since they met, with persistent snoring and tossing and turning, causing him to wake up repeatedly.  She stated that his sleep problems caused him to feel worse during the day and were aggravated by his various other symptoms.  She stated that he suffers from bouts of drowsiness at work.

On August 2010 VA examination, the Veteran's diagnosed sleep apnea was noted to have existed for 4 years.  He reported trouble staying awake during the daytime hours due to OSA.  He reported that problems with this condition began after combat experiences in 2006 (with multiple IED attacks).  He reported that his job performance was affected by fatigue and achiness associated with sleep apnea and TBI/PTSD.  Regarding the diagnosis of sleep apnea, the objective factors were low set palate and medical records, and the subjective factors were reported history.  The examiner opined that it is not likely that the Veteran's diagnosed sleep apnea is due to TBI; the examiner opined that it is likely due to obstruction from the palate.  The examiner noted that the palate was low with very little elevation.

On April 2011 VA treatment, the Veteran's primary care provider advised the Veteran that nearly all patients with OSA have redundant soft tissue which falls back and occludes the airway during sleep.

On December 2011 examination, Dr. Ellis opined that the brain injuries the Veteran suffered in service due to IED explosions caused significant decreased complex integrative mental functioning, post-concussion headaches, disruption of the normal sleep pattern and sleep apnea.

In an April 2012 statement, Dr. Studebaker stated that he had examined the Veteran and found no soft palate abnormalities during the examination.

On January 2013 VA Gulf War general medical examination, the examiner was asked to resolve the differences of opinion between Dr. Ellis and the August 2010 VA examiner.  The examiner stated that the currently available medical research published in peer reviewed medical journals documents that sleep apnea is caused by the muscle tone of the body that ordinarily relaxes during sleep, and at the level of the throat the human airway is composed of collapsible walls of soft tissue which can obstruct breathing during sleep resulting in the disorder of sleep apnea.  The examiner stated that definite risk factors for obstructive sleep apnea include obesity and craniofacial or upper airway soft tissue abnormalities.  The examiner stated that there is no evidence in the current literature to etiologically link sleep apnea and TBI.  The examiner opined that therefore the Veteran's diagnosed sleep apnea is less likely than not related to his history of TBI.

At the December 2015 Board hearing, the Veteran testified that his sleeping and snoring problems began in 2006.

The preponderance of the competent medical evidence is against a finding that the Veteran's OSA was incurred in service.  Indeed, sleep apnea was not diagnosed until 2010, approximately 3 years after the Veteran's last period of active duty service.  Postservice evaluation/treatment records also provide no indication that OSA may somehow otherwise be directly related to the Veteran's service.  Notably, reports (including by the Veteran's spouse) of onset in service were not documented in service, but were only note when the Veteran began seeking service connection for such disability, and were based on his own accounts, which were self-serving.  Accordingly, service connection for OSA on the basis that it became manifest in service and persisted is not warranted.  

As was noted above, the Veteran's primary theory of entitlement to this benefit is one of secondary service connection.  The Board finds the January 2013 VA examination and medical opinion to be entitled to great probative weight in addressing that theory of entitlement, as it took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings) and rationale that accurately cites to supporting factual data.  The January 2013 VA medical opinion, which the Board has found adequate and probative, indicates that the Veteran's service-connected IBS did not cause or aggravate his obstructive sleep apnea, citing to factual data (the anatomy specific to OSA) and pointed to other etiology considered more likely, i.e. obesity and craniofacial or upper airway soft tissue abnormalities.  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board finds Dr. Ellis's December 2011 opinion warrants less probative value because it does not express familiarity with the entire factual record, but instead is based primarily on current observations and the Veteran's reported medical history.  Notably, Dr. Ellis's opinion is conclusory; it does not include rationale supporting a nexus between OSA and TBI.  

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's obstructive sleep apnea and his service/service-connected disabilities is in the reports of the August 2010 and January 2013 VA examinations.  The question of whether a disability such as TBI causes or aggravates another disability (such as OSA) is a medical question in nature, beyond the scope of lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion in this matter is not competent evidence.  See Jandreau, supra.  As was noted above, Dr. Ellis's statements are not accompanied by adequate rationale and lack probative value.   

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for OSA.  Accordingly, it must be denied.


ORDER

The appeal to reopen a claim of service connection for Barrett's esophagus is granted.

Service connection for OSA is denied.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).

Regarding Barrett's esophagus, there are conflicting medical opinions regarding the etiology of such disability; while they are in agreement that Barrett's esophagus was diagnosed between periods of active duty service, they do not address the possibility that a pre-existing disability was aggravated by subsequent periods of service, and there is no indication that the VA examiners were asked to consider the possibility that a pre-existing disorder was aggravated by service.  Another examination to secure an adequate medical nexus opinion is necessary.  

Regarding service connection for asthma, the January 2013 VA examiner noted that the Veteran's respiratory condition was under continued medical evaluation and there was no evidence of confirmed asthma.  However, the examiner was unable to state that the Veteran's present symptomatology is consistent with an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology based upon the provided history, to include his smoking history and current objective evidence.  Noting that the Veteran had an upcoming appointment for repeat pulmonary function testing and was to be seen in the chest medicine clinic following, the examiner recommended repeat examination following pulmonary medicine evaluation.  There is no indication that the AOJ arranged for a repeat examination of the Veteran as suggested by the January 2013 VA examiner.

Additionally, the Veteran contends that his service connected right hip and cervical spine disabilities and bilateral carpal tunnel syndrome have worsened since the most recent (August 2011) VA examination; he also contends that his IBS has worsened since the most recent (January 2013) VA examination.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  The Veteran alleges that the current ratings do not reflect his current symptoms and related impairment of his service connected disabilities.  Examinations to assess the current severity of the disabilities are necessary.

Finally, a review of the claims file reveals that the most recent VA treatment records in the file are from January 2013.  Updated records of all VA evaluations or treatment the Veteran may have received for the disabilities at issue (including the previously scheduled repeat pulmonary function testing) are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of all VA evaluations and treatment the Veteran has received for the disabilities remaining at issue.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his Barrett's esophagus, and in particular whether or not it was incurred in or aggravated by his service.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Is it at least as likely as not (a 50% or better probability) that the Barrett's esophagus disability is related directly to a period of active duty service/any events therein?

(b) If the answer to (a) is no, is it at least as likely as not (a 50% or better probability) that pre-existing Barrett's esophagus disability increased in severity during any of the Veteran's periods of active duty service?  If there was an increase in severity during service, please opine further whether there is any evidence in the record (if so, identifying the evidence) that renders it indisputable from a medical standpoint that the pre-existing Barrett's esophagus disability was not aggravated during service, or that any increase in severity therein was due to natural progression.  If an increase in severity in service is found but attributed to natural progression, the examiner must cite to the factual evidence or medical literature that supports such conclusion.

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.

3.  The AOJ should also arrange for the Veteran to be examined by a pulmonologist to determine the nature and likely etiology of his claimed asthma.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each respiratory disability entity found.  

(b) Please identify the likely etiology of each respiratory disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service?  

(c) If a chronic respiratory disability is not diagnosed, but respiratory symptoms/impairment are noted, please opine whether the Veteran has an undiagnosed respiratory disability,.

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.

4.  The AOJ should also arrange for the Veteran to be examined by an orthopedist to ascertain the current severity of his right hip disabilities, cervical spine disability, and bilateral carpal tunnel syndrome.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should describe all symptoms and impairment of the right hip, cervical spine, and bilateral carpal tunnel syndrome disabilities in detail.  Tests or studies must include range of motion studies, with notation of any further limitations due to pain, use, weakness, flare-ups, and any other such factors.  

The nature and severity of any neurological manifestations of the cervical spine disability should be noted.  If disc disease related to the cervical spine disability is identified, it should be established whether there were any related incapacitating episodes, i.e., bedrest prescribed by a physician (and if so their frequency, duration and severity).  The examiner must include rationale with all opinions.

5.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to ascertain the current severity of his IBS.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should describe all symptoms and impairment of the IBS in detail.  The examiner must include rationale with all opinions.

6.  Thereafter, the AOJ should review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


